Case 1:19-cv-11457-IT Document 90-1 Filed 02/27/20 Page 1 of 5




               EXHIBIT A
          Case 1:19-cv-11457-IT Document 90-1 Filed 02/27/20 Page 2 of 5



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 ANYWHERECOMMERCE, INC.
 and BBPOS LIMITED,

                          Plaintiffs,

                v.                                              CIVIL ACTION NO.
                                                                1:19-cv-11457-IT
 INGENICO INC., INGENICO CORP., and
 INGENICO GROUP S.A.

                          Defendants.



                              STIPULATED RULE 502(d) ORDER
        This matter came before the Court on February 27, 2020, on Plaintiffs’ and

 Defendants’ Joint Motion for Entry of a Rule 502(d) Order. This Court hereby enters this

 Order pursuant to Rule 502(d) of the Federal Rules of Evidence.

        The provisions below shall govern the parties’ disclosure of information in connection

 with the pending case:

       (a)     No Waiver by Disclosure. Subject to the provisions of this Order, if a party (the

“Disclosing Party”) discloses information in connection with the pending litigation that the

Disclosing Party thereafter claims to be privileged or protected by the attorney-client privilege

or work product protection (“Protected Information”), the disclosure of that Protected

Information will not constitute or be deemed a waiver or forfeiture—in this or any other

action—of any claim of privilege or work product protection that the Disclosing Party would

otherwise be entitled to assert with respect to the Protected Information and its subject matter.

       (b)     Notification Requirements; Best Efforts of Receiving Party. A Disclosing

Party must promptly notify the party receiving the Protected Information (the “Receiving Party”),

                                                 1
          Case 1:19-cv-11457-IT Document 90-1 Filed 02/27/20 Page 3 of 5



in writing, that it has disclosed that Protected Information without intending a waiver by the

disclosure. Upon such notification, the Receiving Party must—unless it contests the claim of

attorney-client privilege or work product protection in accordance with paragraph (c)—promptly

(i) notify the Disclosing Party that it will make best efforts to identify and return, sequester or

destroy (or in the case of electronically stored information, delete) the Protected Information and

any reasonably accessible copies it has, and (ii) provide a certification that it has returned and

destroyed the disclosed material and will cease further review, dissemination, and use of the

Protected Information. Within five business days of receipt of the notification from the Receiving

Party, the Disclosing Party must explain as specifically as possible why the Protected

Information is privileged.

       (c)     Contesting Claim of Privilege or Work Product Protection. If the Receiving

Party contests the claim of attorney-client privilege or work product protection, the Receiving

Party must—within five business days of receipt of the notice of disclosure—move the Court for

an Order compelling disclosure of the information claimed as unprotected (a “Disclosure

Motion”). The Receiving Party must seek to file the Disclosure Motion under impoundment and

in accordance with District of Massachusetts Local Rule 7.2 and ECF Administrative Procedures,

and must not assert as a ground for compelling disclosure the fact or circumstances of the

disclosure. Pending resolution of the Disclosure Motion, the Receiving Party must not use the

challenged information in any way or disclose it to any person other than those required by law

to be served with a copy of the impounded Disclosure Motion.

       (d)     Stipulated Time Periods. The parties may stipulate to extend the time periods set

forth in paragraphs (b) and (c).




                                                  2
             Case 1:19-cv-11457-IT Document 90-1 Filed 02/27/20 Page 4 of 5



       (e)      Attorney’s Ethical Responsibilities. Nothing in this order overrides any

attorney’s ethical responsibilities concerning the inadvertent production of privileged materials.

       (f)      Burden of Proving Privilege or Work-Product Protection. The Disclosing

Party retains the burden—upon challenge pursuant to paragraph (c)—of establishing the

privileged or protected nature of the Protected Information.

       (g)      In Camera Review. Nothing in this Order limits the right of any party to petition

the Court for an in camera review of the Protected Information.

       (h)      Voluntary and Subject Matter Waiver. This Order does not preclude a party

from voluntarily waiving the attorney-client privilege or work product protection. The provisions

of Federal Rules of Evidence 502(a) apply when the Disclosing Party uses or indicates that it

may use information produced under this Order to support a claim or defense.

       (i)      Rule 502(b)(2). The provisions of Federal Rule of Evidence 502(b)(2) are

inapplicable to the production of Protected Information under this Order.




                                              JUDGE INDIRA TALWANI




                                                 3
      Case 1:19-cv-11457-IT Document 90-1 Filed 02/27/20 Page 5 of 5



Dated: February 27, 2020

INGENICO INC., INGENICO CORP., and       ANYWHERECOMMERCE, INC.
INGENICO GROUP S.A.                      and BBPOS LIMITED,

By its attorneys,                        By their attorneys,


/s/ John A. Tarantino                    /s/ Melissa A. Bozeman
JOHN A. TARANTINO (BBO #492230)          OLIVER D. GRIFFIN (pro hac vice)
PATRICIA K. ROCHA (BBO #542348)          MELISSA A. BOZEMAN (pro hac vice)
NICOLE J. BENJAMIN (BBO #666959)         PETER N. KESSLER (pro hac vice)
WILLIAM K.WRAY, JR. (BBO #689037)        Kutak Rock LLP
Adler Pollock & Sheehan P.C.             1760 Market Street, Suite 1100
One Citizens Plaza, 8th Floor            Philadelphia, PA 19103
Providence, RI 02903                     Melissa.Bozeman@kutakrock.com
Tel: (401) 274-7200                      Oliver.griffin@kutakrock.com
Fax: (401) 351-4607                      Peter.kessler@kutakrock.com
jtarantino@apslaw.com
procha@apslaw.com                        DANIEL CARMELI (pro hac vice)
nbenjamin@apslaw.com                     Kutak Rock LLP
wwray@apslaw.com                         1801 California Street, Suite 3000
                                         Denver, Colorado 80202
                                         Daniel.carmeli@kutakrock.com

                                         JONATHON D. FRIEDMANN (BBO
                                         #180130)
                                         ROBERT P. RUDOLPH (BBO #684583)
                                         Rudolph Friedmann LLP
                                         92 State Street
                                         Boston, MA 02109
                                         jfriedmann@rflawyers.com
                                         rrudolph@rflawyers.com




                                     4
